Citation Nr: 0838123	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-37 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for chondromalacia of the 
right knee.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel

INTRODUCTION


The appellant served on active duty from October 11 to 
November 5, 1973.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In September 2008, the appellant presented sworn testimony at 
a videoconference hearing before the undersigned.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2004, the appellant filed an original claim for VA 
compensation.  He reported a right knee injury and treatment 
in service.  In September 2008, the appellant testified 
before the undersigned at a videoconference hearing.  He 
averred that the right knee condition, a preexisting 
condition, was aggravated by service.  He further averred, in 
the alternative, that his right knee condition had its onset 
in service as evidenced by his normal entrance examination.  
At this hearing, the appellant denied any treatment for his 
right knee since service discharge, roughly a period of 30+ 
years.  He further denied having ever been told that his 
right knee problems were attributable to service.  The 
appellant's representative argued that the May 2006 VA 
examination was inadequate because the theory of aggravation 
was not sufficiently addressed and because the VA examiner 
had a reputation for bias.

Historically, the Board observes that, on the appellant's 
September 1973 service entrance examination, clinical 
evaluation was normal and he denied any knee problems on the 
self-prepared medical history portion of that examination 
report.  In October 1973, the appellant presented with 
complaints of right knee pain.  There was slight swelling and 
tenderness.  By history, the appellant had had injury to the 
right knee one year prior that required medical treatment.  
On follow-up a few days later, the knee was described as 
painful and unreliable.  There was medial collateral ligament 
laxity and fluid under the patella.  Severe chondromalacia of 
the right patella was diagnosed.  The examiner recommended 
discharge "as fraudulent enlistment."  A November 1973 
Statement of Medical Condition, DA Form 3082-R, reflects that 
the appellant underwent a separation medical examination more 
than 3 working days prior to his departure or place of 
separation and that, since the last separation examination, 
there had been no change in his medical condition.  This 
statement is signed by the appellant.  The appellant was 
administratively discharged as unqualified for service.

A May 2006 VA medical opinion reflects that the appellant's 
current right knee disability is not etiologically related to 
active service.  The question of aggravation was not 
specifically addressed.

In this case, the Board finds that remand is necessary to 
ascertain whether the appellant's preexisting right knee 
disability permanently increased in severity during his brief 
period of active service; and if there was a measurable 
increase in severity, whether the permanent increase in 
severity was due to the natural progress of the disability.

Additionally, the Board observes that VA notice obligations 
have not been satisfied.  The Veterans Claims Assistance Act 
of 2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 
5106, 5107, 5126), imposes obligations on VA in terms of its 
duty to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA must 
inform the claimant of any information and evidence not of 
record that (1) is necessary to substantiate the claim as to 
all five elements of the service connection claim (including 
degree of disability and effective date of disability (See 
Dingess/Hartman  v. Nicholson, 19 Vet. App. 473 (2006); (2) 
VA will seek to provide; and (3) the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); Quartuccio, supra. at 187; 
38 C.F.R. § 3.159(b).  Here, notice of the disability rating 
and effective date elements of the claim has not been 
provided to the appellant.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  The appellant must be provided with a 
VCAA notice letter, to include notice of 
the disability rating and effective date 
elements of his claim for service 
connection.  See Dingess/Hartman, supra.

2.  A VA medical opinion should be 
obtained to ascertain whether the 
appellant's preexisting right knee 
disability permanently increased in 
severity during his brief period of active 
service; and if there was a measurable 
increase in severity, whether the 
permanent increase in severity was due to 
the natural progress of the disability.  A 
complete rationale must be provided.  The 
claims folder must be reviewed.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative, if any, should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



